Citation Nr: 1745953	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for surgical scars of the extremities prior to February 7, 2017 and a rating in excess of 30 thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for right de Quervain's tenosynovitis (hereinafter "right wrist condition")(exclusive of a temporary total rating (TTR) period from April 1, 2013 to July 30, 2013).

3.  Entitlement to an initial rating in excess of 20 percent for status post right rotator cuff repair (hereinafter "right shoulder condition")(exclusive of a TTR from October 10, 2012 to February 28, 2013).

4.  Entitlement to an initial rating in excess of 10 percent for a right knee condition.

5.  Entitlement to total disability due to individual unemployability (TDIU) to include as on an extraschedular basis.  



REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 5, 2009 (right wrist), June 25, 2009 (right knee, right shoulder) and November 2009 (TDIU, surgical scars) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

During the course of the appeal, in a May 2017 RO rating decision, the Veteran's right shoulder rating was increased to 20 percent, effective March 12, 2008 and the Veteran's surgical scars were increased to 30 percent, effective February 7, 2017.   

Additionally, periods of temporary total ratings (TTRs) for convalescence following surgery were granted for the Veteran's right shoulder (October 10, 2012 to February 28, 2013) and right wrist (April 1, 2013 to July 30, 2013) and thereafter continued the 10 percent ratings, in November 2012 and July 2013 RO rating decisions, respectively.  As this represents the maximum rating for these time periods, the ratings on appeal, including TDIU will be considered exclusive of such.  
The Veteran testified before the Board at a May 2016 hearing in front of the undersigned.  A transcript of the hearing is of record.  

In August 2016, the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to February 7, 2017, two of the Veteran's five surgical scars of the extremities result in symptoms of pain; the remaining three scars do not reflect symptoms of pain; all of the scars are small (less than 929 square cm), superficial and stable with no functional impairment. 

2.  For the period beyond February 7, 2017, the Veteran has 5 or more scars of the extremities which are painful with no functional impairment.  

3.  For the period prior to February 27, 2017 and resolving any reasonable doubt in favor of the Veteran, the Veteran's right wrist condition (major) has been manifested by moderate incomplete paralysis of the radial nerve; she did not meet or more nearly approximate the criteria of severe incomplete paralysis.

4.  For the period prior to February 27, 2017 and resolving any reasonable doubt in favor of the Veteran, the Veteran's right wrist condition (major) has been manifested by moderate incomplete paralysis of the radial nerve; she did not meet or more nearly approximate the criteria of moderate to severe incomplete paralysis.

5.  At no time during the appeal period has the Veteran's right shoulder condition (major) been functionally limited to 25 degrees from the side.

6.  Throughout the appeal period, the Veteran's right knee condition with arthritis is manifested by painful motion with flexion limited to, at worst, 100 degrees and normal extension.


CONCLUSIONS OF LAW

1.  For the period prior to February 7, 2017, the criteria for an initial rating in excess of 10 percent for surgical scars of the extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DCs 7800-7805 (2016).

2.  For the period beyond February 7, 2017, the criteria for an initial rating in excess of 30 percent for surgical scars of the extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DCs 7800-7805 (2016).

3.  For the period prior to February 27, 2017, the criteria for an initial 30 percent rating, but no more, for the Veteran's right wrist condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, DC 8514 (2016).

4.  For the period beyond February 27, 2017, the criteria for an initial 20 percent rating, but no more, for the Veteran's right wrist condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, DC 8514 (2016).

5.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, DC 5201 (2016).

6.  The criteria for a disability rating in excess of 10 percent the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, DCs 5003, 5010 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Increased  ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board must determine whether a higher evaluation is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's right wrist, right shoulder, and right knee conditions are currently rated under the Schedule of Ratings for the musculoskeletal system 38 C.F.R. § 4.71a.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The rating schedule provides that arthritis due to trauma under DC 5010 should be rated as degenerative arthritis under DC 5003.  Under DC 5003, for disabilities rated as arthritis, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.45. 

Scars

The Veteran seeks entitlement to an initial rating in excess of 10 percent for surgical scars of the extremities associated with her right shoulder, wrist and knee conditions prior to February 7, 2017, a rating in excess of 30 percent thereafter. 

By way of history, the RO initially granted a separate, noncompensable rating for the Veteran's surgical scars of the extremities in a November 2009 rating decision, effective September 10, 2009 (date of examination), later the rating was increased to 10 percent dating back to September 10, 2009 and 30 percent, effective February 7, 2017 (date of examination).  See RO rating decisions dated October 2012 and May 2017.  

The AOJ has rated the Veteran's surgical scars under 38 C.F.R. § 4.118, DC 7804 (scars, unstable or painful).  DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  
 
On VA contract examination in March 2009, the Veteran was noted to have two small right shoulder scars (5.0 centimeters (cm) x 1.0 cm) and an immeasurable, small right knee scar.  There was no abnormal pigmentation or texture, tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation or limitation of motion.  The Veteran reported that she had right knee arthroscopic surgery in February 2009 and right shoulder arthroscopic surgery in April 2008.  

On VA contract scar examination in September 2009, the Veteran's right shoulder had three scars due to arthroscopy, each less than 6 square inches and hyperpigmented (1.0 cm x 0.5 cm, elevated; 0.8 cm x 0.5 cm elevated; 0.5 cm x 0.5 cm flat).  The Veteran's right knee had two scars due to arthroscopy, each were less than 6 square inches, elevated and hyperpigmented (in centimeters, 1.5 cm x 1.0 cm and 1.5 cm x 0.8 cm).

On VA wrist examination in April 2012, the Veteran was noted to have a right wrist scar from an April 2011 surgery.  There was a 1.0 cm scar which was healed, mobile, nontender and without keloid formation.  

On VA scar examination in April 2012, the Veteran was noted to have five superficial surgical scars, three of the right upper extremity and two of the right lower extremity.  All five scars were superficial.  None of the scars were both painful and unstable.  Two scars of the right upper extremity were associated with right shoulder arthroscopy were non-linear, with tenderness on palpation to one scar only (1.0 cm x 0.75 cm with tenderness and 0.5 cm x 0.5 cm).  The Veteran denied any pain associated with the scars but endorsed intermittent periods of pruritus.  The Veteran's right forearm scar was linear with tenderness to palpation (2.3 cm) associated with tendon release surgery to treat de Quervain's tenosynovitis.  The Veteran reported intermittent episodes of pain and pruritus with a sensation of tightness.  The Veteran's two right lower extremity scars were associated with right knee arthroscopy, non-linear, and non-tender (1.3 cm x 1.0 cm and 1.0 cm x 0.75 cm) and the Veteran denied any pain or pruritus.  The examiner indicated that none of the scars resulted in limitation of function or impacted her ability to work. The examiner summarized that all the scars were superficial, surgical scars and one was painful.  It was reiterated that there were no deep, nonlinear scars.  The total approximate area of the superficial, non-linear scars was 1 square centimeters for the right upper extremity and 2 square centimeters for the right lower extremity.  There were no scars or disfigurement of the head, face or neck.   There were no other pertinent findings associated with the scars, such as muscle or nerve damage or disfigurement of the head, face or neck.   

On VA scar examination in February 2017, the Veteran had 5 or more, painful, superficial surgical scars.  The Veteran had right shoulder arthroscopies in April 2008 and October 2012, right forearm tendon release surgeries in April 2011 and April 2013 and right knee arthroscopy sometime between 2008 or 2009.  

There were five scars total of the right upper extremity, one forearm scar is linear, the rest were noted to be non-linear.  For two of the shoulder scars, the Veteran reported tenderness with contact and there was tenderness on palpation (1.0 cm x 0.8 cm with tenderness and 0.5 cm x 0.5 cm with mild tenderness).  The Veteran did not report any symptoms related to a third shoulder region scar (0.3 cm x 0.4 cm, nontender).  For the two forearm scars, she reported intermittent episodes of dull pain and tenderness with contact (3.2 cm x 0.1 cm, with tenderness on palpation and 2.1 cm, linear mildly tender on palpation).  The approximate total area of superficial, nonlinear scars was 1.49 square cm for the right upper extremity.  

There were two total right lower extremity scars of the knee; the Veteran reported tenderness and pain only on contact (1.1 cm x .8cm with mild tenderness to palpation and 0.5cm x 0.7 cm, nontender).  Only one scar was tender to palpation.  The approximate total area of superficial, nonlinear scars was 1.28 square cm for the right lower extremity.  There were no other signs or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location).  The scars did not result in limitation of function or disfigurement of the head, face, or neck or impact her ability to work.  

For the period prior to February 7, 2017, the Board finds that a rating in excess of 10 percent for surgical scars is not warranted under DC 7804.  The evidence does not show that the Veteran had three or four scars that are unstable or painful.  Although there is evidence of pain associated with two scars, the remaining 3 scars have no evidence of any associated symptoms such as pain.   None of the scars were noted to be unstable.  

For the period beyond February 7, 2017, the Board finds a rating in excess of 30 percent for surgical scars is not warranted under DC 7804, as this represents the maximum rating.  

The Board has considered other DCs pertinent to skin conditions, but it finds they do not apply.  Specifically, DC 7800 concerns scars of the face, head, or neck, but the Veteran's scars are located on her extremities.  DC 7801 does not apply because the Veteran's scars are all superficial.  DC 7802 does not apply because the Veteran's scars, some being nonlinear, measure considerably less than 929 square cm.  Additionally, DC 7805 is not for application, as it is not shown that the Veteran's scar limits her functioning.  

The Board concludes the evidence does not support the claim for a higher rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Right wrist condition 

The Veteran contends that her right wrist condition warrants an initial rating in excess of 10 percent.  Of note, the analysis below will be considered exclusive of the Veteran's TTR period for tendon release surgery from April 1, 2013 to July 30, 2013.    

The Veteran is right-hand dominant.  As such, major, as opposed to minor, disability ratings are applicable.  38 C.F.R. § 4.69.

Normal range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran's service-connected right wrist condition is currently rated by analogy under DCs 5024-5010, for tenosynovitis and traumatic arthritis, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.71a.  As will be explained below, the Board finds that the Veteran's right wrist condition is more appropriately rated under DC 8514 for incomplete paralysis of the radial nerve.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under DC 5024, the schedule directs tenosynovitis to be rated as limitation of motion of the affected part, as degenerative arthritis under DC 5003.  Pursuant to DC 5024, the Veteran's right wrist disability is rated by analogy under DC 5215 pertaining to limitation of motion of the wrist.  A maximum 10 percent rating is provided for limited palmar flexion and limited dorsiflexion of the wrist.  The Veteran is already in receipt of a 10 percent rating for limitation of motion of the right wrist and a higher initial evaluation is therefore not possible under this code.  

Higher ratings are possible under DC 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's right wrist is not ankylosed.   That is, no VA examiner or health care provider has identified ankylosis of the right wrist.  No ankylosis was shown in four VA wrist examinations throughout the appeal period from March 2009 (full range of motion), September 2009 (some limitation of motion), April 2012 (some limitation of motion), and February 2017 (full range of motion).   Additionally, private treatment records from 2008 do not show any ankylosis when evaluating the Veteran's wrist.  See e.g., private bone and joint practice (reflecting full range of motion dated in VBMS April 14, 2008).  

The Board has considered whether the Veteran is entitled to a higher, 20 percent (maximum) maximum ratings under DC 5003 (arthritis), DC 5224 (thumb ankylosis), and DC 5228 (thumb limitation of motion); however, there is no X-ray evidence of involvement of two or more major joints, there has been no thumb ankylosis or thumb limitation of motion resulting in a gap of more than two inches between the thumb pad and the fingers when the thumb is attempting to oppose the fingers, to warrant a higher rating under these DCs.  

As noted, the Board finds that the Veteran's right wrist condition is more appropriately rated under DC 8514 for incomplete paralysis of the radial nerve based on the symptomatology presented, such as pain, numbness, limitation of motion, and weakness including a reduced grip strength.

Under DC 8514 (paralysis of the radial nerve), for the major side, a 20 percent rating is warranted for mild incomplete paralysis, 40 percent for moderate incomplete paralysis, 50 percent for severe incomplete paralysis, and 70 percent for either extremity if there is complete paralysis.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.   38 C.F.R. § 4.120.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The symptoms reported predominantly by the Veteran for her right wrist condition are pain and weakness, including reduced grip/hand strength.  She has detailed that pain traveled from her right wrist, thumb, and forearm and she had some symptoms of numbness in her hand/fingers.  She reported difficulty with activities of daily living such as cooking and chores.  Examples included stirring food, grasping anything, gripping, doing her hair, and mopping.  She also noted that pain medication made her drowsy during flare-ups.  See e.g., VA examinations dated March 2009, September 2009, April 2012 and February 2017, private treatment records, and 2016 Board hearing transcript.  

In addition, the Veteran submitted four buddy statements in March 2009 attesting to the Veteran having severe pain due to multiple conditions, including symptoms with repetitive use of her hands.  

Private treatment records from 2008 reflect initial complaints and treatment of the Veteran's right wrist condition, diagnosed as de Quervain's tenosynovitis, though she initially reported a former diagnosis of carpal tunnel syndrome.  The Veteran reported symptoms and there was objective tenderness over the first extensor compartment.  Nerve conduction studies suggested, but were not conclusive, of median neuropathy.  The Veteran was treated with physical therapy, injections medication and splints.  By July 2008, the condition was noted to be resolving.  

On March 2009 VA contract examination, in pertinent part, the Veteran was diagnosed with a right wrist sprain with subjective factors of wrist pain and decreased grip strength and objective factors was mild weakness in grip strength and records of de Quervain's tenosynovitis.  

On September 2009 VA contract examination, in pertinent part, found that the Veteran's grip strength was severely reduced, as the Veteran had difficulty tying shoelaces, fastening buttons and picking up a piece of paper and tearing it with both or either hands.  Despite a reduction in strength, on examination of hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.  Further, there were no gaps between the thumb pad and fingers when attempting to oppose the fingers and thumb and no gaps between the fingertips and proximal transverse crease of the palm with the finger flexed.  Significantly, the Veteran retained motion in her fingers and thumb, despite some reduction.  The diagnosis was a right wrist sprain with subjective factors of pain and difficulty in performing repetitive movements.  Objective factors were limitation of movements and diminished grip strength.  

The Veteran underwent an April 2011 right wrist de Quervain's tenosynovitis release surgery.  

In April 2012 VA contract wrist and scar examinations, despite a reduction in pain, the Veteran reported that she still felt pain in her wrist area that went up her elbow.  It was still hard to twist off a lid.  Weakness developed with repetitive or prolonged use.  There was no reduction in right wrist muscle strength.  

The Veteran had an April 2013 tendon release surgery with a diagnosis of radial sensory neuritis following a previous de Quervain's tenosynovitis release on the right.  The Veteran was noted to have chronic pain in the radial sensory nerve but with intact distal sensation.  The procedure report noted that the radial sensory nerve was entrapped in scar tissue that was completely dissected out.  The nerve was examined and noted to be intact.    

In February 2017 VA wrist and scar examinations, the Veteran reported right thumb pain with swelling. She reported weakness with overuse or twisting.  There was no reduction in right wrist muscle strength.  The examiner remarked that the Veteran's right wrist examination was normal with normal X-rays.  The right de Quervain's tenosynovitis disease had resolved following two surgical procedures.  The examiner explained that the Veteran's mild tingling was associated with the scars of her wrist/forearm.  

For the period prior to February 2, 2017 and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right wrist condition most nearly approximates moderate incomplete paralysis of the radial nerve which warrants a higher, 30 percent rating, but no more, under DC 8514.  Here, the Veteran's right wrist condition was diagnosed as impacting the radial nerve for at least part of appeal period and is manifested by symptoms of pain, weakness, loss of grip strength, and reduced motion.  Despite a finding of a severe loss of grip strength from the September 2009 VA examiner, the Board finds that the disability has not more closely approximated "severe" incomplete paralysis of the radial nerve.  In this regard, the Veteran has retained motion and function of her right wrist and hand.  The April 2013 surgeon noted that the Veteran's distal sensation remained intact despite chronic pain.  Further, there is no evidence of any atrophy.  

For the period beyond February 2, 2017, the Board finds that the Veteran's right wrist condition most nearly approximates mild incomplete paralysis of the radial nerve which warrants a higher, 20 percent rating, but no more, under DC 8514.  In this regard, the Board noted that the February 2017  VA examiner found that the Veteran's right wrist condition had resolved since her tendon release surgeries and  that the wrist examination was normal.  However, the Veteran continued to report subjective complaints of pain and weakness with overuse.  In light of the improvement, the Board finds that the Veteran's right wrist condition does not more nearly approximate moderate or severe incomplete paralysis of the radial nerve.  

The Board has considered lay statements from the Veteran regarding her symptoms such as pain, weakness and difficulty with household chores.  Her lay statements are credible to the extent that they involve observable symptoms, as noted.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating throughout the appeal period.

Right shoulder

The Veteran asserts an initial rating in excess of 20 percent for her right shoulder condition.  Of note, the analysis below will be considered exclusive of the Veteran's TTR convalescence period from October 10, 2012 to February 28, 2013.

The right shoulder condition is currently rated under DCs 5010-5203 for traumatic arthritis and impairment of the clavicle, respectively.  DC 5203 does not provide an adequate basis for a disability rating in excess of 20 percent as this represents the maximum rating.  

Under DC 5201 a 30 percent rating is warranted when motion is limited to 25 degrees from the side.

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

The Veteran predominantly reported symptoms of right shoulder pain, limitation of motion, weakness, lack of endurance and fatigability throughout the appeal period.  She reported drowsiness with pain medication, sleep trouble due to pain, pain when doing her hair, dressing or activities requiring reaching over her head or behind her back and fatigability with housecleaning.  Additional symptoms included those such as stiffness and locking.  Treatment included physical therapy, medication and surgery.  See e.g., Veteran's statement dated April 2008, private treatment records from 2007, the May 2016 Board hearing and VA examinations dated March 2009, September 2009, April 2012 and February 2017.  

In addition, the Veteran submitted four buddy statements in March 2009 attesting to the Veteran having severe pain due to multiple conditions, with difficulty noted with reaching overhead or behind her back.  

The Veteran has demonstrated some limitation of motion in her shoulder.  For instance, in a November 2007 private treatment record, passive forward flexion (in degrees) was to 140 and internal/external rotation to about 45-50.  See private treatment records dated April 14, 2008.  Physical therapy records document that motion was retained well over 25 degrees, including those documented after her April 2008 surgery.  See SSA records dated October 13, 2016, pg. 16, 19 of 154.  

Range of motion testing, in degrees, was conducted in four VA examinations throughout the appeal period.  

March 2009 VA examination testing revealed flexion to 150, with pain at 150; abduction to 150, with pain at 150; and external/internal rotation to 90.  

September 2009 VA examination testing revealed flexion to 130; abduction to 120; external rotation to 50; and internal rotation to 40.  
April 2012 VA examination testing, testing revealed flexion to 135 with no objective evidence of painful motion and abduction to 150, with evidence of painful motion at 120.  

February 2017 VA examination testing revealed an all normal range of motion with pain at 135 degrees elevation.  There was no reduction of motion upon repetitive use, despite symptoms such as pain, fatigue, weakness, lack of endurance.  There was no ankylosis.  

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the right shoulder condition.

A higher disability rating is not warranted under DC 5201 as right shoulder flexion or abduction has not been functionally limited to 25 degrees or less at any time during the appeal period.  In fact, the Veteran's flexion and abduction of the left shoulder was consistently measured in excess of 25 degrees throughout the period on appeal.  

The Board accepts that the Veteran has functional impairment and pain, such as difficulty and/or pain with certain movements.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion or abduction required to warrant the next higher evaluation for the period considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent is appropriate for the Veteran's right shoulder condition.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  See 38 C.F.R. § 4.71 (a).  The Board also finds that no other DC provides a basis for assignment of a higher rating for the service-connected right shoulder disability.  In this regard, the service-connected right shoulder condition is not manifested by ankylosis or impairment of the humerus and DCs 5200 and 5202 are not for application.  The disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.

The Board concludes the evidence does not support the claim for a higher rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Right knee

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee which is currently rated as DC 5010 for traumatic arthritis.  

By way of history, the Veteran was initially granted service connection in a June 25, 2009 RO rating decision, evaluated as 10 percent disabling, effective March 12, 2008 (the date of original claim) from which the current appeal arises.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is warranted for leg flexion limited to 60 degrees or more, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and  30 percent for flexion limited to 15 degrees. 

Under DC 5261, a noncompensable rating is warranted for leg extension limited to 5 degrees or less, 10 percent for leg extension limited to 10 degrees, 20 percent for leg extension limited to 15 degrees, 30 percent for leg extension limited to 20 degrees, 40 percent for leg extension limited to 30 degrees and 50 percent for leg extension limited to 45 degrees. 

Separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.  

DC 5257 and DC 5258-9 contemplate disabilities of the knee manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  DC 5258 contemplates a maximum 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  

The Veteran's predominant complaints include significant pain, stiffness, some limitation of motion, weakness, tenderness, swelling, giving way, lack of endurance, locking and fatigability.  Stiffness occurred in the morning and took from 30 minutes to an hour to resolve.  Additional symptoms included those such as popping, pain and denied catching or locking.  The Veteran reported difficulty and limitations with prolonged sitting or standing, activities that required bending, squatting or climbing stairs and rising from a sedentary position.   She reported drowsiness due to medication during flare-ups.  She had both pain and stiffness with prolonged sitting.  She used a cane to ease pain with weight bearing upon prolonged walking or standing.  See e.g., Veteran's statement dated April 2008, private treatment records from 2007, the May 2016 Board hearing and VA examinations dated March 2009, September 2009, April 2012 and February 2017.  

In addition, the Veteran submitted four buddy statements in March 2009 attesting to the Veteran having severe pain due to multiple conditions, including her knees and difficulty with certain activities of daily living.  

Private treatment records from a knee and shoulder medical practice beginning October 2006, the Veteran reported symptoms of bilateral knee popping, pain and denied catching or locking.  The diagnosis was degenerative joint disease, chondromalacia, and possible medial meniscus repair.  A November 2007 MRI did not diagnose a suspected meniscal or ligamentous injury but it revealed mild osteoarthritis.  Evaluations from 2006 through 2008 revealed good range of motion with some tightness on terminal flexion, tenderness, no significant effusion, and ligamentous stability grossly intact.  The Veteran received at least 5 knee injections as treatment.  See private treatment records dated March 18, 2008 and July 21, 2008.  

In a March 2008 record from a private arthritis and rheumatology clinic, the knee had crepitus on range of motion.  

The Veteran was afforded a March 2009 VA examination for multiple conditions including the knee, diagnosed ankle instability and a low back condition, among others.  At a time of pain she could function with medication.  She had right knee surgery in February 2009.  Upon examination, posture was within normal limits.  The Veterans gait was slow and steady.  The examiner detailed that the Veteran used a cane for stability and arch supports to help her ankle.  She did not require a brace, crutches, corrective shoes or a walker.  There were no signs of abnormal weight bearing.  There was weakness, locking and pain.  There was no subluxation, genu recurvatum or crepitus.  There was no edema, effusion, tenderness, redness, heat dislocation or guarding of movement.  Range of motion testing, in degrees, resulted in flexion to 120, with pain at 110 and extension to 0 (normal).  Upon repetitive use, there was no reduction in motion despite signs of fatigue, weakness, and lack of endurance.  X-rays were within normal limits.  The diagnosis was osteoarthritis, chrono malacia and degenerative joint disease.  The subjective factors were pain and decreased range of motion.  The objective factors were decreased range of motion, records of osteoarthritis and immeasurable scar.   

The Veteran was afforded a VA examination in September 2009.  The Veteran denied any incapacitation due to the condition.  Upon examination, posture and gait were normal and her walk was steady.   She did not require a brace, crutches, a cane, corrective shoes, a wheelchair, prosthesis and/or a walker.  There were no abnormal signs of weight bearing or breakdown.  There was tenderness and guarding of movement.  There were no signs of edema, instability, subluxation, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  Range of motion testing of the right knee, in degrees, revealed flexion to 100; and extension to 0 (normal).  On repetitive use, there was no reduction in motion despite signs of pain, fatigue, weakness, and lack of endurance.  X-rays and joint stability testing was negative (anterior, posterior, medial lateral).  There was no change in diagnosis, the condition was active.  The subjective factors were pain, swelling frequently, locking, history of taking anti inflammatory medications, and physical therapy.   The objective factors were evidence of thickening of the soft tissues of the joint, crepitus and limitation of range of motion.  The impact on daily activities was inability to do household work such as dishes.  

In the April 2012 VA examination, the Veteran's diagnosis was a right knee meniscal tear from 1983.  Range of motion testing of the right shoulder, in degrees, revealed flexion to 135 with no objective evidence of painful motion; and extension to 0 (normal) with no change with repetitive use.  There was no functional loss and/or impairment of the lower leg.  There was no localized tenderness, guarding or reduction in muscle strength (flexion/extension 5/5).   There was no ankylosis.   Joint stability testing was negative (anterior, posterior, medial lateral).  There was no evidence or history of recurrent patellar subluxation or dislocation.   There was no tibial or fibular impairment.  There was no total knee joint replacement.  The Veteran had a meniscectomy and described residual symptoms of intermittent right knee pain; the examiner detailed residuals were pain on terminal abduction.  The Veteran used a walker regularly for her low back condition.  X-rays were within normal limits.  The examiner remarked that the examination was normal; there was no swelling or effusion.  There was full and painless range of motion and normal stability.  The Veteran reported that she had been diagnosed with fibromyalgia and angina and was considered disabled.  The examiner opined that her wrist, shoulder or knee should not prevent her from sedentary type employment.  

The Veteran testified of right knee symptoms in a May 2016 Board hearing, which were consistent with reports during VA examinations, such as stiffness in the morning.  She used assistive devices and ambulating was becoming more difficult.  

In the Veteran's March 2017 VA examination, the Veteran reported daily pain and aching.  She saw a private doctor for the condition.  Her 2007 surgery helped the condition.  She walked to a limited extent at least three days per week.  The Veteran did not report flare-ups.  The Veteran did not report any functional loss/impairment of the joint or extremity.  Range of motion was all normal in the right knee with no change on repetitive use.  There was no evidence of pain with weight bearing, tenderness or pain on palpation of the joint or associated soft tissue, or evidence of crepitus.  There were no significant limitations in functional ability due to pain, weakness, fatigability or incoordination with repeated use over a period of time.  There was full muscle strength (flexion/extension) and no muscle atrophy.  There was no ankylosis.   There was no history of recurrent subluxation, lateral instability or recurrent effusion.  Joint stability testing was normal (anterior, posterior, medial lateral).  The meniscectomy from 2007 resulted in residual, episodic pain with no current symptoms at the time of examination.  The Veteran occasionally used a brace, cane and walker but the examiner did not identify which condition required the use of such.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner remarked that the examination was normal and the X-rays showed early degenerative joint disease.  The diagnosis was a meniscus tear with early degenerative joint disease.  The condition was stable.

The Board finds that the Veterans' right knee symptoms are most appropriately rated under DC 5003, which rates arthritis where limitation of motion is non-compensable with evidence of painful motion.  

In this regard, a higher disability rating is not available under DC 5260 or DC 5261 at any time during the appeal period.  The Veteran's flexion was limited, to at worst, 100 degrees and extension was normal even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  As the Veteran's limitation of motion does not meet the criteria for a compensable rating under either code, a rating in excess of 10 percent under DC 5260 or 5261 for limitation of flexion or extension is not warranted. 

The Board accepts that the Veteran has functional impairment and pain, such as pain, stiffness, swelling, locking and difficulty with certain movements.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion or extension required to warrant the next higher evaluation for the period considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 10 percent is appropriate for the Veteran's right knee condition.  

The Board has considered whether a rating for right knee instability is warranted under DC 5257.  The record indicates subjective complaints of right knee instability, giving way and the use of assistive devices such as a cane and walker.  In this case, the Veteran is not competent to attribute observable symptoms of instability to her right knee condition, as she has multiple musculoskeletal conditions.  No VA examiner has attributed any instability to her right knee condition.  Significantly, joint stability testing was normal in all four VA examinations of record.  As the Veteran does not have any right knee instability that could be objectively elicited, the Board does not find that the Veteran had any instability that could be considered "slight" for her right knee; therefore, separate or higher rating under DC 5257 is not warranted.

The Veteran underwent a meniscectomy in 2007 with residual symptoms of pain, as specifically indicated on VA examinations in 2012 and 2017.  As such, the Board has considered application of DCs 5258 and DC 5259.  However, as the Veteran is already being compensated for painful movement, separate compensation under Diagnostic Codes 5003/5010 and 5259 would be impermissible pyramiding.  Further, despite complaints of giving way, there are no findings that the condition results in frequent episodes of locking, pain and effusion into the joints to warrant a higher rating under DC 5258.

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board concludes the evidence does not support the claim for a higher rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Additional considerations

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  In this regard, evidence of record describes functional impairment resulting from the Veteran's right wrist, shoulder and knee disabilities to be difficulty with certain movements or repetitive movements.  The Veteran did not report and difficulties in function due to the scars beyond pain and a feeling of tightness.  No VA examiner or treating clinician has indicated that the Veteran's right wrist, right shoulder, right knee or surgical scar disability are otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria.  

The Veteran has not raised any other issues with respect to the increased rating claim for the right wrist, right shoulder right knee or surgical scar condition, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

For the period prior to February  7, 2017, entitlement to an initial rating in excess of 10 percent for surgical scars of the extremities is denied.

For the period beyond February 7, 2017, entitlement to an initial rating in excess of 30 percent for surgical scars of the extremities is denied.

For the period prior to February 27, 2017, entitlement to an initial higher 30 percent rating, but no more, for the Veteran's right wrist condition is granted.   

For the period beyond February 27, 2017, entitlement to an initial higher 20 percent rating, but no more, for the Veteran's right wrist condition is granted.   

Entitlement to an initial rating in excess of 20 percent for a right shoulder condition is denied.  

Entitlement to an initial rating in excess of 10 percent for the right knee is denied.  


REMAND

The Veteran asserts entitlement to TDIU due to service-connected disabilities which include surgical scars of the extremities, a right shoulder condition (major), right wrist condition (major) and a right knee condition.  

The evidence of record fails to clarify whether or not the Veteran's service connected conditions, alone, at any time during the appeal period, have resulted in functional impairment which precludes gainful employment.  The Board notes that the Veteran has been unemployed since 2007.  She has a high school education and her employment history is significant for experience as an administrative specialist and a corrections officer.

The March 2017 VA examiner provided a clear statement in the scar examination report indicating that the Veteran's surgical scars did not cause functional impairment, would not impact activities of daily living and would not preclude gainful sedentary or physical employment.  He further detailed that the Veteran had not been able to work due to multiple medical problems, including orthopedic conditions; he did not provide an adequate discussion clarifying to what degree, if any, her service-connected right wrist, right shoulder and knee conditions were responsible for her inability to continue working, if any, despite referring to the other reports.  The "functional impairment" section of the wrist, shoulder and knee examinations were duplicate statements and only addressed functional impairment of squatting on employability due to her right knee condition.   In light of the above deficiencies, a remand for an addendum opinion is required. See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion which discusses the functional limitations associated with the Veteran's service-connected disabilities (right shoulder, right wrist, right knee and surgical scars), particularly as they may relate to her ability to function in a work setting and perform work tasks, which have existed at any time during the appeal period (beginning March 2007).

The opinion must reflect consideration of the Veteran's educational background and occupational experience and must address the types of employment precluded by the disabilities and those that would have remained feasible (exclusive of any non-service connected conditions).

If any specialty examinations are deemed necessary for the assessment requested, such should be arranged.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate

2.  Finally, readjudicate the matter of TDIU on appeal.   If the benefit sought remains denied, an appropriate SSOC should be issued and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


